DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --ROBUST DETECTION TECHNIQUES FOR UPDATING READ VOLTAGES OF MEMORY DEVICES--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, US 20130151753 A1, in view of Y. Cai et al., "Program interference in MLC NAND flash memory: Characterization, modeling, and mitigation," 2013 IEEE 31st International Conference on Computer Design (ICCD), Asheville, NC, USA, 2013, pp. 123-130 (NPL Cai).

As to claim 7, Jeon discloses a method for improving reliability of retrieving information (see Jeon Para [0029]) from a memory device (see Jeon Fig 4) comprising a plurality of cells (see Jeon Fig 4 Ref 412), the method comprising: 
obtaining a plurality of cell counts (see Jeon Fig 2 Ref 204) for each of a plurality of read voltages (see Jeon Fig 2 dotted lines between Refs Er, A, B, C, etc.) applied to the memory device, each of the plurality of cell counts representing a number of cells (see Jeon Para [0035]) having a cell voltage value (Fig 2 Refs S1, S2, S3, and S4) that is within a voltage band (see Jeon Fig 2 band between Refs S1 and S4) corresponding to the read voltage applied thereto; generating, based on the plurality of cell counts and the plurality of read voltages, a set of estimated parameters (see Jeon Para [0027]; Parabolic fit is an estimation.), the generating further based on a least squares, wherein 
least squares is based on one or more properties of the memory device (see Jeon Para [0029]) and is selected to reduce a variance of at least one of the set of estimated parameters (see Jeon Para [0027]), the one or more properties comprising a number of program/erase (PE) cycles (see Jeon Para [0029]) or a retention parameter; 
determining an updated read voltage (see Jeon Fig 2 Ref UPDATED V) based on the estimated set of parameters; and applying the updated read voltage to the memory device to retrieve the information from the memory device (see Jeon Para [0026]).



NPL Cai discloses a regularized least squares (see NPL Cai Page 127, Col 2, Para 6), and a non-negative regularization parameter of the regularized least squares (see NPL Cai Equation 2).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a method, as disclosed by Jeon, may implement a particular least-squares method, as disclosed by NPL Cai. The inventions are well known variants of memory devices with optimize thresholds using least-squares methods, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is NPL Cai’s attempt to build strong analytic methods to understand memory operations (see NPL Cai Page 123, Col 1, Para 3).

Allowable Subject Matter
Claim(s) 1-8 and 10-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited in claim 1, 10, and 17):
determining an updated read voltage based on the estimated set of parameters; and applying the updated read voltage to the memory device to retrieve the information from the memory device, wherein
the plurality of cell counts comprises N cell counts, wherein 
the set of estimated parameters comprises M estimated parameters, wherein 
N and M are positive integers, and wherein N is greater than (M+1); as understood in paragraph [0075] of the disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mahajan, US 20090066641 A1 discloses a regularized least squares.
Lin, US 20180174024 A1 discloses a regularized least squares.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612.  The examiner can normally be reached on M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 04/06/2021